Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
112b rejections for 4, 7, 9, and 15 have been withdrawn in view of amendments.
Double patenting rejections for 1, 9, and 17 have been withdrawn in view of amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
means for measuring light –a camera or optical detecting system (paragraph 50) or an equivalent structure 
means for comparing measurement values - a computer (paragraph 81)
means for determining measurement abnormality - a computer (paragraph 81)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites “means for moving a position” and “means for emitting light” and invokes 112f. However, the disclosure do not teach any structures capable of these functions. Claims 2-8 and 21 dependent on claim 1 are also rejected. For prosecution “means for moving a position” and “means for emitting light” structures capable of moving and emitting light. 
Claim 6, dependent on claim 5, recites “the predetermined coefficient”; however, there is insufficient antecedent basis for this limitation in the claim. For prosecution, the limitation will be interpreted as a device capable of calculating a coefficient using area of a portion in which the first irradiation area overlaps with the other irradiation area.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada (US20130175457A1 published 07/11/2013).
Regarding claim 1, Wada teaches a measuring device, comprising: 
means for emitting light (a light source 50 – paragraph 27) to a measurement target region; 
means for measuring light (light measuring portion 40 - paragraph 53) output from the measurement target region by emission with the means for emitting light; 
means for moving (reciprocation driving mechanism – paragraph 84) a position of at least one of the measurement target region and the means for emitting light (reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position – paragraph 92); and 
means for 
(i) comparing measurement values (control processor 14 – paragraph 96) of the light measured a plurality of times by the means for measuring light(controls the light measuring portion 40 to measure the light – paragraph 96) (control processor 14 is capable of making multiple measurements) while changing positions of the measurement target region (the irradiation position – paragraph 92) by the means for moving (reciprocation driving mechanism) and thereby determines abnormality of a measurement result  (control processor 14 controls the reciprocation driving mechanism to move the reflective member 36 for moving the irradiation position to determine a position where the amount of light measured is 50% of the maximum amount of light – paragraph 92 and Fig. 10A element A, B, and C), and 
(ii) determining measurement abnormality (“abnormality of a measurement” is interpreted as a change in measurement values over a predetermined threshold) (control processor 14 is capable of detecting “abnormality of a measurement” – paragraph 96) in a case where a reference measurement value, being an initially measured one of the measurement values (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95), is lower than a comparison 
Regarding claim 2, Wada teaches the measuring device according to claim 1, wherein a first irradiation area (irradiation area C – Fig. 10A) irradiated in a first measurement out of irradiation areas within the measurement target region irradiated by the means for emitting light partially overlaps with another irradiation area (irradiation area B – Fig. 10A) irradiated in one or more second measurements  (irradiation area A – Fig. 10A) (reflective member 36 is capable of generating overlapping irradiation area inside and outside of a measurement area – paragraph 91).  
Regarding claim 3, Wada teaches the measuring device according to claim 2, wherein irradiation by the means for emitting light is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution).  
Regarding claim 4, Wada teaches the measuring device according to claim 3, wherein the means for determining measurement abnormality (control processor 14 – paragraph 105) uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58), the reference measurement value being corrected by the means forPage 2 of 94835-8265-8531.1DOCKET NO.: 049601.023900PATENTApplication No.: 16/466,781Office Action Dated: March 30, 2021 determining measurement abnormality using a 
Regarding claim 5, Wada teaches the measuring device according to claim 4, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the electric field near the surface of the metal film by surface plasmon resonance – paragraph 4) in which a biochemical reaction is performed (capturing a specific antigen by the capturing bodies 56 immobilized on the surface of the metal film 55 – paragraph 72) , and wherein the measurement result is calculated from amount of light emitted from a fluorescent substance (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95) positioned in the reaction field.  
Regarding claim 6, Wada teaches the measuring device according to claim 5, wherein the predetermined coefficient is calculated (a correction coefficient K – paragraph 98) by using an area of a portion (control processor 14 counts the number of fluorescent particles per unit area and calculates an increase of fluorescence with time  – paragraph 67) in which the first irradiation area overlaps with the other irradiation area (multiple irradiation areas are over lapping - Fig. 10A) and using a fading rate of the fluorescent substance (causing the control processor 14 to correct the light amount by the decreased amount – paragraph 95) (Wada teaches a device capable of using an area and fade rate to determine a coefficient since the device stores fluorescence vs time data).
Regarding claim 7, The measuring device according to claim 1, wherein a measurement inhibition factor causing the measurement abnormality is one of a bubble or a foreign body (Wada teaches a device capable of detecting a decrease in light due to a foreign body since the device is configured to detect and compensate for measurement errors – paragraph 95 and Figs. 7-8).  
Regarding claim 8, Wada teaches the measuring device according to claim 1, wherein determination by the means for determining measurement abnormality (control processor 14 – 
Regarding claim 9, Wada teaches a measurement abnormality detecting method, comprising: 
emitting light to a measurement target region and thereby measuring light output (method for measuring light emitted by excitation of a fluorescent material – paragraph 148) from the measurement target region (irradiation area of the excitation light – Fig. 10A); and 
comparing measurement values of the light measured a plurality of times (Wada teaches a method where control processor 14 stores measurements and compares a new measurement with the stored measurements – paragraph 91 and Fig. 7 S31-34), while changing positions of the measurement target region (control processor 14 controls the reflective member 36 to move the irradiation area of the excitation light (A, B, and C) - Fig. 10A) and thereby determining abnormality of a measurement result (“abnormality of a measurement” is interpreted as a change in measurement values over a predetermined threshold) (see Fig. 7 S31-S37) (Wada teaches a method to determine the lowest position of the reflective member 36,  and the lowest position of the reflective member 36 corresponds to the position where light intensity has decreased by 50% of the maximum intensity among the stored  values – paragraph 91), 
wherein the abnormality is determined in a case where a reference measurement value (control processor 14 retrieves each of the positions of the reflective member 36 at which the light amount of light to be measured by the light measuring portion 40 – paragraph 92), being an initially measured one of the measurement values is lower than a comparison measurement value, being a highest one among the subsequently measured measurement values (at each of the positions of the reflective member 36, control processor 14 compares the retrieved value with the maximum value among the values of the 
Regarding claim 10, Wada teaches the measurement abnormality detecting method according to claim 9, wherein a first irradiation area (irradiation area C – Fig. 10A) irradiated in a first measurement out of irradiation areas within the measurement target region partially overlaps with another irradiation area (irradiation area B – Fig. 10A)  irradiated in one or more second measurements  (irradiation area A – Fig. 10A) (reflective member 36 is capable of generating overlapping irradiation area inside and outside of a measurement area – paragraph 91).  
Regarding claim 11, Wada teaches the measurement abnormality detecting method according to claim 10, wherein irradiation of the measurement target region is performed three or more times across the first irradiation area (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution).  
Regarding claim 12, Wada teaches the measurement abnormality detecting method according to claim 11, wherein the determining uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58) corrected by using a predetermined coefficient (correction coefficient K – paragraph 111) at a time of determination of measurement abnormality (obtaining a true light amount H of excitation fluorescence free from an influence of birefringence – paragraph 115 and S58 – Fig. 9).  
Regarding claim 13, Wada teaches the measurement abnormality detecting method according to claim 12, wherein the measurement target region is a reaction field (reaction fields for sufficiently 
Regarding claim 16, Wada teaches the measurement abnormality detecting method according to claim 9, wherein the determination is directed to a measurement value of the light amount (the control processor 14 measures an intensity of light to be generated on the metal film 55 – paragraph 125), being a detection limit or above (“the control processor 14 measures an intensity of light” inherently teaches that the measured light is above a detection limit for the system).  
Regarding claim 17, Wada a non-transitory recording medium storing (control processor 14 determines an endpoint when a measurement light value decreases to 50% of the maximum among stored light values – paragraphs 91) (control processor 14 inherently discloses a computer readable and writeable storage medium in order to compare a new value with previously stored values) a computer readable program causing a computer to execute functions (“control processor 14 controls each of the constituent elements constituting the analysis device 10” inherently discloses a program and a storage medium, which are required for the control processor 14 to carry out the controls – paragraph 67) , comprising: 
emitting light (control processor 14 controls the light source portion 21 – paragraph 67) to a measurement target region (irradiation area – paragraph 91) and thereby measuring light output from the measurement target region (light to be measured by the light measuring portion 40 – paragraph 91); and 

wherein the determining determines measurement abnormality (light measuring portion 40 has decreased by 50% of the maximum amount – paragraph 91) in a case where a reference measurement value, being an initially measured one of the measurement values (whether a light amount i.e. a measurement result by the light measuring portion 40– paragraph 91) is lower than a comparison measurement value, being a highest one among the subsequently measured measurement values (has decreased by 50% of the maximum amount of light among the stored light amounts – paragraph 91, see Fig. 7 S31-S34) .  
Regarding claim 18, Wada teaches the measuring device according to claim 2, wherein irradiation by the means for emitting light is performed three or more times across the first irradiation area. (“across the first irradiation area” is interpreted as the number the irradiation areas that overlap) (Wada (paragraph 51 and Fig 10A) teaches a device with a rotation motor that rotates the reflective member 36 at a predetermined angular interval, and the predetermined interval is associated with the resolution for adjusting the irradiation areas, and is set in accordance with the performance. Therefore, the device is capable of having three or more irradiation areas overlapping when the predetermined interval is set for high resolution)
Regarding claim 19, Wada teaches the measuring device according to claim 2, wherein the means for determining measurement abnormality (control processor 14 – paragraph 95) uses the reference measurement value (stores the measurement – paragraph 104 and Fig. 9 S56-S58) corrected 
Regarding claim 20, Wada teaches the measuring device according to claim 2, wherein the measurement target region is a reaction field (reaction fields for sufficiently enhancing the electric field near the surface of the metal film by surface plasmon resonance – paragraph 4) in which a biochemical reaction is performed (capturing a specific antigen by the capturing bodies 56 immobilized on the surface of the metal film 55 – paragraph 72), and wherein the measurement result is calculated from amount of light emitted from a fluorescent substance positioned in the reaction field (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95).
Regarding claim 21, Wada teaches the measuring device according to claim 1, wherein the initial one measurement is less than the highest one measurement based on a dissociation of an antigen antibody and a fading of a fluorescent substance (at each of the positions of the reflective member 36, control processor 14 compares the retrieved value with the maximum value among the values of the stored light values and determines if the retrieved value has decreased by 50% of the maximum stored value – paragraphs 91-92 and Fig. 7 S31-S34) (control processor 14 is capable of determining if the initial value is less than the highest stored value; see response to arguments).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied to claim 13 above in view of Soma (JP2009008603A published 01/15/2009).
Regarding claim 14, Wada teaches the measurement abnormality detecting method according to claim 13,11Application No.: TBDPatentAtt'y Docket No. 049601.023900Customer No. 30734 wherein the predetermined coefficient (a correction coefficient K – paragraph 98) is calculated by using an area of a portion (control processor 14 counts the number of fluorescent particles per unit area and calculates an increase of fluorescence with time  – paragraph 67) in which the first irradiation area overlaps with the other irradiation area (irradiation area overlap – Fig. 10A).
However, Wada does not teach that the predetermined coefficient is calculated using a fading rate of the fluorescent substance. 
Soma teaches a method for calculating a predetermined coefficient (brightness value K – paragraph 37) using a fading rate (fading rate T – paragraph 36) of the fluorescent substance. It would be advantageous to calculate a brightness value using a fading rate to account for measurement errors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Wada, by adding the brightness value and fating rate calculation steps, taught by Soma, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Wada and Soma teach computer controlled fluorescence detection methods.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wada as applied to claim 9 above in view of Maezono et al (US20040179193A1 published 09/16/2004; hereinafter Maezono).
Regarding claim 15, Wada teaches the measurement abnormality detecting method according to claim 9, and a measurement inhibition factor (birefringence from a prism 51 – paragraph 95).
However, Wada does not teach that the measurement inhibition factor causing the measurement abnormality is one of a bubble or foreign body.
Maezono teaches a testing method for detecting measurement inhibition factor (an optical defect – paragraph 003) causing the measurement abnormality is one of a bubble or foreign body (entrapped air bubble is subject to the flaw detection system – paragraph 55). It would be advantageous to detect and air bubble in the analyzed material to decrease measurement errors and increase detection accuracy. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method, as taught by Wada, with the flaw detection system, taught by Maezono, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Wada and Maezono both teach methods for detecting measurement abnormalities.
Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
“determining measurement abnormality in a case where a reference measurement value, being an initially measured one of the measurement values, is lower than a comparison measurement value, being a highest one among the subsequently measured measurement values. Wada teaches a control processor 14 that is detects “abnormality of a measurement” (“abnormality of a measurement” is interpreted as a change in measurement values over a predetermined threshold such as a decrease of 50%) where a value is taken (control processor 14 in measuring excitation fluorescence from a fluorescent material – paragraph 95) and is capable of comparing a measured value to the highest of the subsequently measured measurement values (at each of the positions of the reflective member 36, control processor 14 compares the retrieved value with the maximum value among the values of the stored light values and determines if the retrieved value has decreased by 50% of the maximum stored value – paragraphs 91-92 and Fig. 7 S31-S34). 
If the first measured value is the highest of the stored value, then control processor 14 would compared the initial value (a reference measurement value) to new measurement values and checking if the newly retrieved value has decreased by 50% (measurement abnormality) of the initial value. If the first measured value is the not highest of the stored value, then control processor 14 would compared the highest value (a reference measurement value) to new measurement values and checking if the newly retrieved value has decreased by 50% (measurement abnormality) of the highest value. Wada teaches a control processor and method determines that an initial value is not the highest value or that the “initial measurement is lower than a highest measurement among all measurements taken after the initial one” because the control processor must be able to determine:
i) the initial value is the highest stored value
ii) the initial value is not the highest stored value 
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/T.C.S./Examiner, Art Unit 1798 

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797